—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered May 5, 1999, which granted the plaintiffs’ motion to set aside a jury verdict on the issue of liability in favor of the defendant, and for a new trial.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the verdict is reinstated.
The law is settled that a verdict in favor of a defendant should not be set aside unless the evidence preponderates so heavily in the plaintiffs favor that the verdict could not have been reached on any fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129). Here, the evidence presented sharp issues of fact regarding the location of the accident. The verdict was supported by a fair interpretation of the evidence and the Supreme Court erred in setting it aside (see, Kupfer v Dalton, 169 AD2d 819). Friedmann, J. P., Krausman, Luciano and Schmidt, JJ., concur.